DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
This action is responsive to amendments and remarks filed on 19 May 2022. Claims 1-4, 7-8 and 12-13 are pending in the application. Claim 1 is amended; claims 5-6, 9-11 and 14-16 are cancelled; claims 3-4 and 7-8 are withdrawn from consideration; and claim 16 is new.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Samsung, “Further discussion on E-PDCCH structure”, 3GPP TSG RAN WG1 #68bis, Jeju, Korea, March 26-30, 2012, R1-121645, hereafter D1, in view of Kishiyama (US 2014/0064244 A1).

Regarding claim 1, D1 discloses a communication device for transmitting a signal by using beamforming, the communication device comprising: 
a data and control modulator to generate data signals (pg. 4 3rd bullet: PDSCH is a term of the art representing the downlink data channel transmitted by a base station) and to generate control signals that is equal in number to terminals which are destinations that are supposed to receive the data (section 1: disclosing the enhanced physical downlink control channel (a.k.a. E-PDCCH); pg. 3 localized E-PDCCH and Fig. 2 disclosing UE-specific DMRS (e.g. DMRS1-4) and their associated control channels (E-PDCCH1-4) wherein “UEs receiving E-PDCCHs 1, 2, and 3 use their own DMRS for demodulation”; Applicant is advised to obtain the original color version of D1 to get a fuller understanding of the figures) and is used in reception processing of the data signals (this is a feature of intended use and not a limiting feature of the claimed communication device);
a reference signal generator to generate reference signals that are each specific to a corresponding destination (pg. 2, Section 2, alternative 3, UE specific DMRS) , 
the reference signals being used in estimating a condition of a radio channel for the reception processing of the data signals and the control signals (this is a feature of intended use which is not limiting to the claimed apparatus; however, D1 discloses at pg. 3 under localized E-PDCCH “The UE-specific DMRS is used for the UEs to estimate the channel response for demodulation,”; pg. 3, Fig. 2 ““UEs receiving E-PDCCHs 1, 2, and 3 use their own DMRS for demodulation””); and 
a transmitter to arrange the data signals in a data region of a system frequency band ( pg. 4 3rd bullet: PDSCH is a term of the art representing the Physical Downlink Shared Data Channel (data region of a system frequency band) transmitted by a base station), arrange the control signals and the reference signals in a control channel region of the system frequency band in a way that control and reference signals having the same destination are arranged in a same single sub-region of the control channel region, and transmit the control and reference signals (Section 3, Fig. 2, “Localized E-PDCCH” disclosing “An E-PDCCH is transmitted on one or more PRB part(s) using its own UE-specific DMRS…The UE-specific DMRS is used for the UEs to estimate the channel response for demodulation, i.e. Alternative 3. In the example shown in Figure 2, the UEs receiving E-PDCCHs 1, 2, and 3 use their own DMRS for demodulation.” The PRBs and/or portions of PRBs illustrated are considered to be the claimed “same sub-region of the control channel region; pg. 4 discussion below “Multiplexing of distributed and localized E-PDCCHs” disclosing use of  frequency division multiplexing”; Proposal 4 disclosing E- PDCCHs multiplexed in the frequency domain”; top of pg. 4 discussion under Single Port Transmission Scheme), 
wherein the transmitter is further configured to: divide the control channel region in the system frequency band into a plurality of sub-regions each which is composed of a plurality of smallest resource units; allocate each destination by the plurality of regions; arrange the reference signals associated with the allocated destination for transmission a same sub-region of the plurality of sub-regions as those of control signals associated with the allocated destination (Section 3, Fig. 1, “Distributed E-PDDCH” disclosing “An E-PDCCH is distributed over multiple distributed PRBs…The group-UE-specific DMRS is used…the UEs receiving E-PDCCHs 1, 2, and 3 use the same DMRS for demodulation of those E-PDCCHs”; Fig. 2, “Localized E-PDCCH” disclosing “An E-PDCCH is transmitted on one or more PRB part(s) using its own UE-specific DMRS…The UE-specific DMRS is used for the UEs to estimate the channel response for demodulation, i.e. Alternative 3. In the example shown in Figure 2, the UEs receiving E-PDCCHs 1, 2, and 3 use their own DMRS for demodulation.” It is inherent in the art that PRBs are composed of the smallest resource units known as resource elements in the field of endeavor) wherein each terminal is uniquely associated with a respective one of the generated reference signals corresponding to the destination and each of the reference signals is only allocated in the same sub-region, of the plurality of sub-regions, associated with the allocated destination (Fig. 2, illustrating E-PDCCHs arranged in the same sub-region (PRB pair or portion of PRB) as the corresponding DMRS “Localized E-PDCCH” disclosing “An E-PDCCH is transmitted on one or more PRB part(s) using its own UE-specific DMRS…The UE-specific DMRS is used for the UEs to estimate the channel response for demodulation, i.e. Alternative 3. In the example shown in Figure 2, the UEs receiving E-PDCCHs 1, 2, and 3 use their own DMRS for demodulation.”).
D1 contemplates techniques in which the UE-Specific DMRS utilize ports 7 and/or 8 (pg. 4, discussion related to Dual Layer SU-MIMO disclosing use of DMRS ports 7 and 8; pg. 4, Paragraph above Proposal 4 disclosing Alternative 3 (US Specific DMRS), pg. 5 second paragraph under Fig. 3 disclosing DMRS on port 7 for alternative 3).
D1, does not expressly disclose the following; however, Kishiyama discloses a data and control modulator to generate data signals by encoding and modulating one or more pieces of data, and to generate control signals by encoding and modulating control information (Fig. 15, [0076]-[0080]);
transmit the control and reference signals at a same time, wherein the transmitter is further configured to: arrange the reference signals associated with the allocated destination for transmission at a same time of and in a same sub-region (Fig. 5, [0032]-[0034], and [0038] disclosing the enhanced PDCCH is arranged in virtual resource blocks among physical resource blocks, for example 25 physical resource blocks in the frequency direction; Fig. 12, [0061]-[0062]), 
wherein each of the reference signals is further allocated such that the reference signals and the control signals coexist at the same time by the granularity of the smallest resource unit, wherein all of the reference signals have a separation of at least the smallest resource unit between each of them in a frequency direction (Fig. 12, [0002]-[0003] disclosing the field of endeavor is LTE-A; [0033] VRBs as resources of Physical Resource Blocks (PRBs) which is a term of the art and inherently the VRBs and PRBs are comprised of the granularity of the smallest resource unit known as a resource element (RE) of an OFDM symbol of a fixed time duration on a subcarrier; [0061]-[0062] disclosing the DM-RS allocated in the VRBs in the manner claimed),
wherein the transmitter is arranged to transmit the data channel region at a first frequency range of the system frequency band and the control channel region at a second frequency range of the system frequency band, the second frequency range being different from the first frequency range, and the second frequency range is a continuous single range that is separate from and adjacent to the first frequency range (Fig. 4, [0032] disclosing the enhanced PDCCH is an FDM-type PDCCH that uses a predetermined frequency band of the PDSCH to expand the PDCCH region; as opposed to, Fig. 3, [0031]-[0032] in which the PDCCH is time division multiplexed with the PDSCH region which runs short because there are not enough resources in the conventional PDCCH of Fig. 3 to allocate downlink control information for the mobile terminal).
Further, these portions of Kishiyama appear to also disclose the features, arrange the control signals and the reference signals in a control channel region of the system frequency band in a way that control and reference signals having the same destination are arranged in a same single sub-region of the control channel region, and transmit the control, and reference signals; wherein the transmitter is further configured to: divide the control channel region in the system frequency band into a plurality of sub-regions each which is composed of a plurality of smallest resource units; allocate each destination by the plurality of regions; arrange the reference signals associated with the allocated destination for transmission a same sub-region of the plurality of sub-regions as those of control signals associated with the allocated destination; wherein each terminal is uniquely associated with a respective one of the generated reference signals corresponding to the destination and each of the reference signals is only allocated in the same sub-region, of the plurality of sub-regions, associated with the allocated destination.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teaching in D1 with the teaching in Kishiyama because this reduces the influence of fading variation that is produced by movement of a mobile terminal apparatus and interference from other cells ([0009]).

Regarding claim 2, D1 and Kishiyama discloses the communication device according to claim 1, further comprising: a precoding unit to precode the data signals and the control signals output from the data and control modulator (Top of pg. 3, disclosing “Same precoding (or equivalently antenna virtualization) is applied to the DMRS and E-PDCCH REs in a given PRB for the UEs to demodulate EPDCCH in a transparent manner.”; Section 2, Alternative 3 “DMRS is transmitted per PRB and is precoded according to a beamforming vector that is suitable for this UE”; Kishiyama [0080] ), 
wherein the transmission unit transmits data signals and control signals that are obtained after being precoded by the precoding unit (pg. 3, Localized E-PDCCH and Fig. 2 illustrating the arrangement of reference signals (UE specific DMRS1) and control signals (E-PDCCH1) is the same region; pg. 4 3rd bullet: PDSCH is a term of the art representing the downlink data channel transmitted by a base station; Kishiyama: [0080]).

Regarding claim 12, D1 further discloses the communication device according to claim 1, wherein the control channel region is a physical dedicated control channel (N-PDCCH) (Section 1 disclosing the disclosure is directed at the design of “the enhanced physical downlink control channel”).

Regarding claim 13, D1 discloses the communication device according to claim 12, wherein the data channel region is a physical dedicated shared channel (PDSCH) region (It is inherent in the field of endeavor of D1 that the downlink data channel region is  Physical Downlink Shared Channel (PDSCH)).

Response to Arguments
Applicant's arguments filed 19 May 2022 have been fully considered but they are not persuasive. 

Applicant argues the references of record do not disclose or suggest wherein the transmitter is arranged to transmit the data channel region at a first frequency range of the system frequency band and the control channel region at a second frequency range of the system frequency band, the second frequency range being different from the first frequency range, and the second frequency range is a continuous single range that is separate from and adjacent to the first frequency range. Examiner respectfully disagrees. Kishiyama discloses the enhanced PDCCH is an FDM-type PDCCH that uses a predetermined frequency band of the PDSCH to expand the PDCCH region (See Fig. 4, [0032]); as opposed to, conventional PDCCH is time division multiplexed with the PDSCH region. Kishiyama teaches the conventional TDM PDCCH runs short because there are not enough resources in the conventional PDCCH to allocate downlink control information for the mobile terminal (See Fig. 3, [0031]-[0032]). This appears to disclose the disputed claim features in that the FDM-type control channel expands the conventional TDM control channel in which the PDSCH (data region) is adjacent to the enhanced PDCCH in frequency. 

Conclusion
Claims 3-4 and 7-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 26.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Palanki et al. (US 2010/0080139 A1); NTT DoCoMo, “DL RS Design for LTE-Advanced, 3GPP TSG RAN WG1 Meeting #56bis, Seoul, Korea, March 23-27, 2009, R1-091483; Nokia, Nokia Siemens Networks, “E-PDCCH design principles”, 3GPP TSG RAN WG1 Meeting #67, San Francisco, USA, 14th-18th November 2011, R1-114329, Oroskar et al. (U.S. Patent No. 9,560,660 B1). 3GPP TS 36.211 V12.4.0 (2014-12) Technical Specification 3rd Generation Partnership Project; Technical Specification Group Radio Access Network; Evolved Universal Terrestrial Radio Access (E-UTRA); Physical channels and modulation (Release 12), pp 57-73 and 87-98.
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph A Bednash whose telephone number is (571)270-7500. The examiner can normally be reached 7 AM - 4:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571)272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOSEPH A BEDNASH/Primary Examiner, Art Unit 2461